Title: From George Washington to United States Senate, 27 February 1797
From: Washington, George
To: United States Senate


                        
                            
                            
                            Gentlemen of the Senate, 
                            United States February 27th 1797.
                        
                        I nominate William Vans Murray of Maryland to be Minister Resident of the
                            United States of America to the United Netherlands.
                        
                        Allan McLean of Delaware, to be Collector for the District of Delaware and
                            Inspector of the Revenue for the Port of Wilmington.
                        
                        John Gibbons of Georgia, to be Surveyor for the Port of Savannah and Inspector
                            of the Revenue for the same.
                        
                        
                            Go: Washington
                            
                    